NOTICE OF ALLOWANCE
Election/Restrictions
Claims 9, 12-15 are allowable. The restriction requirement, as set forth in the Office action mailed on 12/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821 .04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9, 12-15 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1 21 1, 1215, 170 USPO 129, 131 -32
(CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a vapor chamber comprising: each internal chamber in simultaneous contact with a respective heat source, each 
The closest prior art reference is: Yang (20150060020 A1):
 	Yang discloses a vapor chamber comprising: an upper plate; a lower plate connected to the upper plate and together defining a first internal chamber and an adjoining second internal chamber, a first working fluid contained within the first internal chamber and having first physical and chemical properties; and a second working fluid contained within the second internal chamber and having second physical and chemical properties, wherein at least one physical or chemical property differs between the first and second working fluids,
However, Yang does not disclose each internal chamber in simultaneous contact with a respective heat source, each respective heat source at a different temperature; wherein the first internal chamber contacts a first heat source/sink having first properties and the second internal chamber contacts a second heat source/sink having second properties and wherein the first and second working fluids are selected so as to be at phase change conditions under contact with the first and second heat sink/sources, respectively.
Further, there appears to be no reason to modify the apparatus of Yang to come up with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763